Exhibit 10.3

PROMISSORY NOTE

PROMISE TO PAY. For good and valuable consideration, the receipt of which is
hereby acknowledged, GENESIS CAPITAL MANAGEMENT LIMITED, a licensed fund
management company (“Genesis”) promises to pay to COGENCO INTERNATIONAL, INC.
(“Cogenco”), or order, in lawful money of the United States of America, the
principal amount of $250,000.00, together with interest at the rate of 6.000%
per annum on the unpaid principal balance from March 6, 2008, until paid in
full. The interest rate may change under the terms and conditions of the
“INTEREST AFTER DEFAULT” section.

PAYMENT. Genesis will pay the principal and interest due on this loan in eleven
installments of $25,000 each installment, with the first installment due on or
before June 30, 2008, and each subsequent installment due on or before the last
day of each calendar quarter thereafter through the last payment due on December
31, 2010 at which time all remaining principal and interest will then be due.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; then to any late
charges; and then to any unpaid collection costs. The annual interest rate for
this Note is computed on the basis of a 360 day year; that is, by applying the
ratio of the annual interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. Genesis will pay Cogenco at Cogenco’s address,
Suite 1840, 6400 South Fiddler’s Green Circle, Greenwood Village, Colorado
80112, or at such other place as Cogenco may designate in writing.

PREPAYMENT; MINIMUM INTEREST CHARGE. Genesis may pay without penalty all or a
portion of the amount owed earlier than it is due. Early payments will not,
unless agreed to by Cogenco in writing, relieve Genesis of Genesis's obligation
to continue to make payments under the payment schedule. Rather, early payments
will reduce the principal balance due. Genesis agrees not to send Cogenco
payments marked “paid in full”, “without recourse”, or similar language. If
Genesis sends such a payment, Cogenco may accept it without losing any of
Cogenco’s rights under this Note, and Genesis will remain obligated to pay any
further amount owed to Cogenco. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes "payment in full" of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to Cogenco at the address set forth above.

LATE CHARGE. If a payment is 11 days or more late, Genesis will be charged
5.000% of the regularly scheduled payment or $10.00, whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 21.000% per
annum. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

     Payment Default. Genesis fails to make any payment when due under this
Note.

     Other Defaults. Genesis fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Cogenco and Genesis.

     Insolvency. The dissolution or termination of Genesis’ existence as a going
business, the insolvency of Genesis, the appointment of a receiver for any part
of Genesis’ property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Genesis.

     Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Genesis or by any governmental agency
against any collateral securing the loan. This includes a garnishment of any of
Genesis’ accounts, including deposit accounts, with Cogenco. However, this Event
of Default shall not apply if there is a good faith dispute by Genesis as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Genesis gives Cogenco written notice of the
creditor or forfeiture proceeding and deposits with Cogenco monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Cogenco, in its sole discretion, as being an adequate re serve or bond for the
dispute.

     Adverse Change. A material adverse change occurs in Genesis’ financial
condition, or Cogenco believes the prospect of payment or performance of this
Note is impaired.

     Insecurity. Cogenco in good faith believes itself insecure.

     Cure Provisions. If any default, other than a default in payment is curable
and if Genesis has not been given a notice of a breach of the same provision of
this Note within the preceding twelve months, it may be cured if Genesis, after
receiving written notice from Cogenco demanding cure of such default: (1) cures
the default within 20 days; or (2) if the cure requires more than 20 days,
immediately initiates steps which Cogenco deems in Cogenco’s sole discretion to
be sufficient to cure the default and thereafter continues and completes all
reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical.

COGENCO'S RIGHTS. Upon default, Cogenco may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Genesis will pay that amount.

--------------------------------------------------------------------------------

accrued unpaid interest immediately due, and then Genesis will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Cogenco may hire or pay someone else to help collect
this Note if Genesis does not pay. Genesis will pay Cogenco the reasonable costs
of such collection. This includes, subject to any limits under applicable law,
Cogenco’s attorneys’ fees and Cogencos legal expenses, whether or not there is a
lawsuit, including without limitation attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), and appeals. If not prohibited by applicable law, Genesis also
will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. Cogenco and Genesis hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Cogenco or Genesis against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Cogenco
and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions. This Note has been
accepted by Cogenco in the State of Colorado.

CHOICE OF VENUE. If there is a lawsuit, Genesis agrees upon Cogenco’s request to
submit to the jurisdiction of the courts of Denver County, State of Colorado.

RIGHT OF SETOFF. To the extent permitted by applicable law, Cogenco reserves a
right of setoff in all amounts Cogenco may owe to Genesis and with respect to
Genesis’ ownership of Cogenco common stock. Genesis authorizes Cogenco, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Cogenco’s option, to
administratively freeze all such accounts to allow Cogenco to protect Cogenco’s
charge and setoff rights provided in this paragraph.

NO COLLATERAL. This Note is unsecured.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Genesis, and
upon Genesis’ heirs, personal representatives, successors and assigns, and shall
inure to the benefit of Cogenco and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Cogenco may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Genesis understands and
agrees that, with or without notice to Genesis, Cogenco may with respect to any
other Genesis (a) make one or more additional secured or unsecured loans or
otherwise extend additional credit; (b) alter, compromise, renew, extend,
accelerate, or otherwise change one or more times the time for payment or other
terms of any indebtedness, including increases and decreases of the rate of
interest on the indebtedness; (c) exchange, enforce, waive, subordinate, fail or
decide not to perfect, and release any security, with or without the
substitution of new collateral; (d) apply such security and direct the order or
manner of sale thereof, including without limitation, any non-judicial sale
permitted by the terms of the controlling security agreements, as Cog enco in
its discretion may determine; (e) release, substitute, agree not to sue, or deal
with any one or more of Genesis’ sureties, endorsers, or other guarantors on any
terms or in any manner Cogenco may choose; and (f) determine how, when and what
application of payments and credits shall be made on any other indebtedness
owing by such other Genesis. Genesis and any other person who signs, guarantees
or endorses this Note, to the extent allowed by law, waive presentment, demand
for payment, and notice of dishonor. Upon any change in the terms of this Note,
and unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Cogenco may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; and take any other action deemed necessary by Cogenco
without the consent of or notice to anyone. All such parties also ag ree that
Cogenco may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made.

PRIOR TO SIGNING THIS NOTE, GENESIS READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE AND CONSULTED WITH ITS LEGAL, FINANCIAL, ACCOUNTING AND OTHER
ADVISORS. GENESIS AGREES TO THE TERMS OF THE NOTE.

GENESIS ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

THE INDIVIDUAL EXECUTING THE NOTE BELOW REPRESENTS AND WARRANTS TO COGENCO THAT
HE HAS EXECUTED THIS NOTE WITH ALL NECESSARY AUTHORITY FROM GENESIS TO DO SO.

    GENESIS CAPITAL MANAGEMENT LIMITED  X      Name:    112 Brodie Street 
Title:    Kingstown      St. Vincent and the Grenadines      Fax:      E-mail: 


--------------------------------------------------------------------------------